DETAILED ACTION
This office action is in response to applicant's communication filed on 04/06/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action, have been considered with the results that follow: 
Claims 1, 3-13, 15-17 and 23-25 are amended.
Claims 26-27 are newly added.
Claims 1-27 are now pending in this application.
The previously raised objections to the Drawings are withdrawn in view of Applicant's amendments to FIG. 2.
The previously raised objections to claim 7 is withdrawn in view of Applicant's amendments.
The previously raised 35 U.S.C. §112(b), indefiniteness rejections of claims 1-12 are maintained as Applicant's amendments to the claims are insufficient to overcome the rejections.
The previously raised 35 U.S.C. §112(b), indefiniteness rejections of claims 5 and 17 are withdrawn in view of Applicant's amendments to the claims.
	
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
With respect to arguments on page 12-14 “...Blake therefore does not teach or suggest that, in response to detecting that, for a given key, the affinity table does not select an optimal hash table containing an entry key that matches the given key, performing one or both of (i) updating one or more”:
	The Examiner respectfully disagrees with the applicant’s arguments. Blake discloses in FIGS.4-5, paras37-49(“...501: Search for key K, determining I0...504: Fetch T=index_tbl[I0]...505: If T=EMPTY, in step 506, set index_tbl[I0]=0...507: Set hash_tbl[I0]=P...509: Otherwise (T≠EMPTY), compute IT=HT(K) ...510: Fetch Q=hash_tbl[offset(T)+IT)...514: Otherwise (Q≠NULL), take the list of keys colliding with K in the base hash, find a new U>T where they each can be inserted without collision with other pre-existing keys, and move them there...515: Set index_tbl[I0]=U...”). Here, steps 506 and 515 teach table-selector in index/affinity table being updated in two scenarios: a) after determining that the entry in affinity table corresponding to given key is empty, i.e, does not select a hash table; b) after determining that the entry in affinity table points to a hash table that involves key collisions, i.e, does not select an optimal hash table. Both scenarios read on the current limitation as drafted, as the scope of the limitation “optimal hash table” is being interpreted to mean a hash table that doesn’t result in collision, in view of the 112 issue with respect to the relative term “optimal hash table” (as discussed in Claim Rejections - 35 USC § 112 section below).
	As such, the rejection of the claim is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “A hashing apparatus, comprising: a memory, to hold:...”, which is a machine, comprising only a memory. Here, it is unclear if hardware is functionally and structurally integrated with the software components and therefore renders the claim indefinite.
	Examiner suggests adding a processor or a computer that execute instructions stored in a memory, to show that it’s an actual working apparatus or claim an article of manufacture. 
Independent claim 1 recites “...in response to detecting that, for a given key, the affinity table does not select an optimal hash table containing an entry key...”. The term “optimal hash table” in claim 1 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear when a hash table would be considered “optimal”. For purposes of examination, “optimal hash table” is interpreted to mean a hash table that doesn’t result in collision. If applicant intended a different scope for the term, Examiner suggests clarifying the claim language accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 	form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 12-14, 16 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blake (US 2009/0097654 A1).

Regarding claim 1,
Blake teaches A hashing apparatus, comprising: a memory, to hold: 
multiple hash tables, comprising associative entries each comprising at least one respective entry key and a respective value, wherein the hash tables are associated with respective hash functions, wherein associative entries in a given hash table are accessible by applying the hash function corresponding to the given hash table to respective keys being searched; and an affinity table, comprising multiple table-selectors, each table selector selecting one of the hash tables with which a search for a searched key is to begin; and circuitry, to: *see FIG.3, paras23-25(“...table_id field in each entry of the base hash table to indicate which of the M hash tables a particular search key may be stored in...computing the base hash function for key K. I0=H0(K), checking the table_id field value j in the base hash table at index I0, j Ƈ T0[I0], computing the jth hash function Ij = Hj(K) (assuming j ≠ 0), and comparing the key stored, directly or indirectly, at Tj[Ij]...data strictures consist of three tables: an index_tbl 201, a hash_tbl 202, and a key_tbl 203. The index_tbl 201...each entry I stores a table_id value, which is used to indicate which of the AM hash tables the set of keys colliding in the base hash with value I are stored in...hash_tbl 202 is used to store the M hash tables, as pointers to the key storage in key_tbl 203...”; “hash_tbl 202 storing M hash tables,H1... Hj” read on ‘multiple hash tables...associated with respective different hash functions’, “index_tbl 201, base hash table” read on ‘affinity table’)
receive a key to be searched; read from the affinity table, by applying an affinity function to the key, a table-selector that selects a hash table from among the multiple hash tables; *see FIG.4, paras29-31(“...flow chart 400 illustrating the steps of searching for key K: ...401: Compute I0=H0(K) [read on ‘affinity function’]...402: Fetch T=index_tbl[I0] [teaches ‘table selector’]”)
attempt matching the key to entry keys in the selected hash table; in response to detecting that the key matches an entry key in the selected hash table, output the value corresponding to the matching entry key; and *see FIG.4, paras33-35(“...404: Otherwise, compute IT=HT(K) ...405: Fetch P=hash_tbl[offset(T)+IT], (shift IT into the correct hash table range in hash_tbl) ...406: Compare the key value stored in the key_tbl entry at address P to K... If they do match, in step 407, extract the results pointer”)
in response to detecting that, for a given key, the affinity table does not select an optimal hash table containing an entry key that matches the given key, perform one or both of (i) updating one or more table-selectors in the affinity table and (ii) updating one or more entry keys in the hash tables. *see FIGS.4-5, paras37-49(“...501: Search for key K, determining I0...504: Fetch T=index_tbl[I0]...505: If T=EMPTY, in step 506, set index_tbl[I0]=0...507: Set hash_tbl[I0]=P...509: Otherwise (T≠EMPTY), compute IT=HT(K) ...510: Fetch Q=hash_tbl[offset(T)+IT)...514: Otherwise (Q≠NULL), take the list of keys colliding with K in the base hash, find a new U>T where they each can be inserted without collision with other pre-existing keys, and move them there...515: Set index_tbl[I0] =U” teaches table-selector in index/affinity table being updated after two scenarios: a) after determining that the entry in affinity table corresponding to given key is empty, i.e, does not select a hash table; b) after determining that the entry in affinity table points to a hash table that involves key collisions, i.e, does not select an optimal hash table. Both scenarios read on the current limitation as drafted, as the scope of the limitation “optimal hash table” is being interpreted to mean a hash table that doesn’t result in collision, as discussed in Claim Rejections - 35 USC § 112 section in view of the relative term “optimal hash table”).
	
Regarding claim 2,
	Blake teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Blake further teaches The hashing apparatus according to claim 1, wherein the affinity function comprises a dedicated hash function. *see para30(“...Compute I0=H0(K) [teaches ‘affinity function’ comprising a hash function]”)

Regarding claim 4,
	Blake teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Blake further teaches The hashing apparatus according to claim 1, wherein the circuitry is to, in response to detecting that the key being searched matches an entry key in a given hash table, store the table-selector of the given hash table in the affinity table. *see para26(“...Ko is (logically) stored in the first hash table (indicated by the table_id=0 at index H0(K0) of index_tbl)” teaches table-selector/table_id set to 0 corresponding to hash table H0), paras48-49(“514: (Q ≠ NULL), take the list of keys colliding with K in the base hash, find a new U>T where they each can be inserted without collision with other pre-existing keys, and move them there... 515: Set index_tbl[I0]=U” teaches table-selector being set to U for keys that can be inserted into hash table Hu)

Regarding claim 12,
	Blake teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Blake further teaches The hashing apparatus according to claim 1, wherein the associative entry comprises multiple entry keys and respective values, and wherein the circuitry is to check whether the key matches any of the multiple entry keys, and in response to detecting that the key matches an entry key among the multiple entry keys in the associative entry, to output the value corresponding to the matching entry key. *see FIGS. 2-3, paras23,26,28(“[0023]...when inserting a new key into the search database, all keys that it may collide within the base (first) hash function Ho() must be stored in the same hash table...This allows the use a table_id field in each entry of the base hash table to indicate which of the M hash tables a particular search key may be stored in...computing the base hash function for key K. I0=H0(K), checking the table_id field value j in the base hash table at index I0, j Ƈ T0[I0], computing the jth hash function Ij = Hj(K) (assuming j ≠ 0), and comparing the key stored, directly or indirectly, at Tj[Ij]... [0026] FIG. 2 shows the use of three keys (K0, K1, K2), where K1 and K2 collide in the base hash... [0028] In FIG. 3...Step 301 comprises the step of storing in the same hash table, all keys that it may collide with in the base (first) hash function H0(), when inserting a new key into the search database, using a table_id field in each entry of the base hash table to indicate which of the M hash tables a particular search key may be stored in. Step 302 comprises the step of computing the base hash function for key K. I0=H0(K). Step 303 is the step of checking the table_id field value j in the base hash table at index I0, j=T0[H0]. Step 304 is the step of computing the jth hash function...”, Here, “keys that it may collide within the base (first) hash function, K1 and K2 collide in the base hash...” teach ‘associative entry comprises multiple entry keys’, “checking the table_id field value j in the base hash table at index I0” read on ‘value corresponding to the matching entry key’)

Regarding claim 13,
		Claim 13 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 14,
		Claim 14 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 16,
		Claim 16 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

Regarding claim 24,
		Claim 24 recites substantially the same claim limitations as claim 12, and is rejected for the same reasons.

Regarding claim 25,
		Claim 25 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

Regarding claim 26,
	Blake teaches all the claimed limitations as set forth in the rejection of claim 1 above.
		Blake further teaches The hashing apparatus according to claim 1, wherein at least some of the hash tables are associated with different respective hash functions. *see FIG.3, paras23-25(“...table_id field in each entry of the base hash table to indicate which of the M hash tables a particular search key may be stored in...computing the base hash function for key K. I0=H0(K), checking the table_id field value j in the base hash table at index I0, j Ƈ T0[I0], computing the jth hash function Ij = Hj(K) (assuming j ≠ 0), and comparing the key stored, directly or indirectly, at Tj[Ij]...data strictures consist of three tables: an index_tbl 201, a hash_tbl 202, and a key_tbl 203. The index_tbl 201...each entry I stores a table_id value, which is used to indicate which of the AM hash tables the set of keys colliding in the base hash with value I are stored in...hash_tbl 202 is used to store the M hash tables...”; “hash_tbl 202 storing M hash tables,H1... Hj, and jth hash function Ij = Hj(K)” read on ‘hash tables...associated with respective different hash functions’)

Regarding claim 27,
	Claim 27 recites substantially the same claim limitations as claim 26, and is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-11, 15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Blake in view of Philip (US 2015/0052309 A1).

Regarding claim 3,
	Blake teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Blake doesn’t explicitly teach The hashing apparatus according to claim 1, wherein the circuitry is to, in response to detecting that the key being searched fails to match the entry key, attempt matching the key to another entry key in another hash table by applying to the key the hash function corresponding to the another hash table. 
	However, Philip teaches The hashing apparatus according to claim 1, wherein the circuitry is to, in response to detecting that the key being searched fails to match the entry key, attempt matching the key to another entry key in another hash table by applying to the key the hash function corresponding to the another hash table. *see para64(“...finding a key can involve first performing the set of H hash operations to obtain C indices. These indices are then used to address into each cuckoo way. The key is then associatively searched in the addressed set of each cuckoo way. If present, the key is expected to be found in a single associative way of a single cuckoo way”), para71(“...FIG.9 illustrates a flow diagram 900 for conducting search for a key... At 902, the key to be searched for in the hash tables is extracted. At 903, based on the number of cuckoo ways, hash functions of each respective way process the keys to identify corresponding indices for each hash table. This operation can either be performed simultaneously for each cuckoo way or can be done sequentially. For instance, in case the hardware hash table comprises C number of cuckoo ways, the key K can be processed by C hash functions corresponding to C hash tables to generate C indices. At 904, based on the number of associative ways in each of the C hash tables, the associative sets (addressed by the generated indices from 903) in each of the cuckoo ways are searched for confirmation of whether the key is present...” teaches mechanism to search for entry key in multiple hash tables one after another/sequentially)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blake to incorporate the teachings of Philip and enable Blake to search for key in another hash table if key fails to match entry key in first table, as doing so would enable efficient cuckoo hash tables that lessen the chances of a cache miss (Philip, para36).

Regarding claim 5,
	Blake teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Blake further teaches The hashing apparatus according to claim 1, wherein the circuitry is to, in response to detecting that the given key matches an entry key in a given associative entry stored in a first hash table, ... move one or more associative entries among the hash tables so as to improve key search performance. *see paras40-49(“504: Fetch T=index_tbl[I0]... 509: Otherwise (T≠EMPTY), compute It = Ht(K) [teaches ‘key matches...first hash table’]. 510: Fetch Q=hash_tbl[offset(T)+It]... 514: Otherwise, (Q ≠ NULL), take the list of keys colliding with K in the base hash, find a new U>T where they each can be inserted without collision with other pre-existing keys, and move them there. 515: Set index_tbl[I0]=U” teaches moving keys/entries among hash tables and updating index table, consequently improving search performance)
	However, Blake does not explicitly teach “in response to detecting that the given key matches an entry key in a given associative entry stored in a first hash table, but the table-selector of the given key in the affinity table points to a second different hash table, move one or more associative entries among the hash tables so as to improve key search performance.”
	Philip teaches ...in response to detecting that the given key matches an entry key in a given associative entry stored in a first hash table, but the table-selector of the given key in the affinity table points to a second different hash table, move one or more associative entries among the hash tables so as to improve key search performance. *see FIGS.10-11, paras73-76(“...At 1002, the key to be added in the hash tables is extracted...At 1005, for each hash table, it is checked as to whether an empty location is present in any of extracted locations of the corresponding multi-way associative set [teaches ‘table-selector’]... At 1006, if an empty location is identified, the key (and value corresponding thereto) is inserted into the empty location. At 1007, in case no empty location is identified, an appropriate location for addition of the key is determined from the extracted locations based on one or more replacement policies [teaches ‘key matches..entry...in a first hash table... but...table-selector...selects second different hash table...’]. At 1008, the key is added in the determined location and the previously stored value in the determined location is evicted. At 1009, the evicted entry is set aside for re-insertion attempt... At 1103, possible locations for the re-insertion key in the indexed multi-way associative set of each cuckoo way are extracted. At 1104, for each hash table, a check is performed as to whether an empty location is present in any of extracted locations of the corresponding multi-way associative set....re-insertion key (and value corresponding thereto) is inserted into the empty location [teaches ‘move...entries among...hash tables...to improve key search performance]...”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blake to incorporate the teachings of Philip and enable Blake to move entries among hash tables so as to improve key search performance and when key matches a first hash table but table-selector selects a second different hash table, as doing so would enable efficient cuckoo hash tables that lessen the chances of a cache miss (Philip, para36).

Regarding claim 6,
	Blake as modified by Philip teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Blake and Philip further teaches The hashing apparatus according to claim 5, wherein, the circuitry is to, in response to detecting that a location corresponding to the given key in the second hash table is available, move the given associative entry to the location in the second hash table. *see Blake, paras48-49(“514...take the list of keys colliding with K in the base hash, find a new U>T where they each can be inserted without collision with other pre-existing keys, and move them there,...” teaches detecting different hash table (“new U>T”) with location corresponding to key is available/no collision; “515: Set index_tbl[I0]=U” teaches entry moved to new location); Philip, FIGS.10-11, paras73-76(“...At 1002, the key to be added in the hash tables is extracted...At 1005, for each hash table, it is checked as to whether an empty location is present in any of extracted locations of the corresponding multi-way associative set [teaches ‘table-selector’]... At 1006, if an empty location is identified, the key (and value corresponding thereto) is inserted into the empty location [teaches ‘location...in the second hash table is available... move...entry to the location in the second hash table...’]”)

Regarding claim 7,
	Blake as modified by Philip teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Philip further teaches The hashing apparatus according to claim 5, wherein, the circuitry is to, in response to detecting that a location corresponding to the given key in the second hash table is unavailable, move an associative entry from the location to a third hash table, and move the given associative entry to the location in the second hash table. *see FIGS.10-11, paras73-76(“...At 1002, the key to be added in the hash tables is extracted. At 1003, hash function of each cuckoo way is configured to process the key to be added to generate an index... At 1005, for each hash table, it is checked as to whether an empty location is present in any of extracted locations of the corresponding multi-way associative set... At 1006, if an empty location is identified, the key (and value corresponding thereto) is inserted into the empty location. At 1007, in case no empty location is identified, [teaches ‘location in second hash table is unavailable’] an appropriate location for addition of the key is determined from the extracted locations based on one or more replacement policies. At 1008, the key is added in the determined location [teaches ‘move the given associative entry to the location in the second hash table’] and the previously stored value in the determined location is evicted. At 1009, the evicted entry is set aside for re-insertion attempt into the table [teaches eviction step before ‘move an associative entry from the location to a third hash table’] using cuckoo mechanism... At 1103, possible locations for the re-insertion key [teaches ‘associative entry from the location’] in the indexed multi-way associative set of each cuckoo way are extracted. At 1104, for each hash table, a check is performed as to whether an empty location is present in any of extracted locations of the corresponding multi-way associative set.... At 1105, if an empty location is identified, the re-insertion key (and value corresponding thereto) is inserted into the empty location [teaches ‘move an associative entry from the location to a third hash table’]...”)

Regarding claim 8,
	Blake as modified by Philip teaches all the claimed limitations as set forth in the rejection of claim 5 above.
	Philip further teaches The hashing apparatus according to claim 5, wherein the circuitry is to move the given associative entry from the first hash table to a third hash table so that starting a key lookup with the third hash table is faster than with the first hash table. *see FIGS.10-11(“Movement count = Movement Limit... Identify appropriate location to Add the Key Value Based on Replacement Policy...”), paras73-76(teach moving entry between hash tables, as discussed for claims 5,7 and based on replacement policies), para77( “Movement limit can either be predefined or can be dynamically decided based on the replacement policy and the performance expected from the proposed hardware hash table....” teaches parameters set based on performance reqs, which is understood to include efficient key lookup process),para90(“...If there are multiple empty entries, tone may optionally pick the cuckoo way that has the most empty entries, which spreads out the use of line and reduces the potential for new request to find no empty position...” teaches policies to decide where to move entries/keys, which is understood to improve key lookup process)

Regarding claim 9,
	Blake teaches all the claimed limitations as set forth in the rejection of claim 1 above.
	Blake teaches The hashing apparatus according to claim 1, wherein the circuitry comprises multiple lookup engines assigned respectively the multiple hash tables (*see para66: “...present invention uses a label in the index table (indexed by the base hash function) to indicate a separate hash function (which could be computed in parallel with the first hash function when implemented in hardware)...” teaches hardware modules enabling parallel lookup/computation by multiple hash tables, and thereby teach ‘lookup engines’ under its broadest reasonable interpretation), but doesn’t explicitly teach wherein the circuitry is to receive multiple keys, to retrieve from the affinity table multiple respective table-selectors in parallel, and based on the retrieved table-selectors, to distribute one or more of the received keys to respective one or more lookup engines, for parallel key lookup.
	However, Philip teaches The hashing apparatus according to claim 1, wherein the circuitry comprises multiple lookup engines assigned respectively the multiple hash tables, wherein the circuitry is to receive multiple keys, to retrieve from the affinity table multiple respective table-selectors in parallel, and based on the retrieved table-selectors, to distribute one or more of the received keys to respective one or more lookup engines, for parallel key lookup. *see paras72-73(“The search can be performed in parallel across all the associative ways of the indexed associative sets of all the cuckoo ways... At 1002, the key to be added in the hash tables is extracted. At 1003, hash function of each cuckoo way is configured to process the key to be added to generate an index. This operation can either be performed simultaneously for each cuckoo way or can be done sequentially... At 1005, for each hash table, it is checked as to whether an empty location is present in any of extracted locations of the corresponding multi-way associative set. This operation can either be performed in one hash table and its corresponding multi-way associative set at a time or can be conducted in parallel for multiple hash tables....” teach operations enabling parallel lookup for keys across multiple hash tables, thereby teaching ‘lookup engines’ under its broadest reasonable interpretation), para76(“At 1104, for each hash table, a check is performed as to whether an empty location is present in any of extracted locations of the corresponding multi-way associative set. This operation can either be performed in one hash table ...or can be conducted in parallel for multiple hash tables...”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blake to incorporate the teachings of Philip and enable Blake to support parallel key lookup using multiple modules/lookup engines assigned respectively the multiple hash tables, as doing so would enable efficient cuckoo hash tables that lessen the chances of a cache miss (Philip, para36).

Regarding claim 10,
	Blake as modified by Philip teaches all the claimed limitations as set forth in the rejection of claim 9 above.
	Philip further teaches The hashing apparatus according to claim 9, wherein the circuitry is to forward a key that fails matching in a given hash table using a respective lookup engine for lookup by another lookup engine. *see paras71-73(“...At 904, based on the number of associative ways in each of the C hash tables, the associative sets (addressed by the generated indices from 903) in each of the cuckoo ways are searched for confirmation of whether the key is present in any of the associative ways. The search can be performed in parallel across all the associative ways of the indexed associative sets of all the cuckoo ways... At 1003, hash function of each cuckoo way is configured to process the key to be added to generate an index. This operation can either be performed simultaneously for each cuckoo way or can be done sequentially...” teach operations enabling search for a key across multiple hash tables one after another, thereby teaching search key is forwarded from one lookup module to another, under its broadest reasonable interpretation),

Regarding claim 11,
	Blake as modified by Philip teaches all the claimed limitations as set forth in the rejection of claim 9 above.
	Philip further teaches The hashing apparatus according to claim 9, wherein the circuitry is to operate in synchronization with a clock source, and wherein each of the lookup engines is to search, in each clock cycle of the clock source, (i) a key not yet searched by any of the lookup engines, or (ii) a key that has failed matching in another lookup engine. *see paras71-74(“FIG.9 illustrates a flow diagram 900 for conducting search for a key in a multi-way cuckoo having multi-way associative sets.... The search can be performed in parallel across all the associative ways of the indexed associative sets of all the cuckoo ways or such search can be performed in any possible sequential manner... At 1005, for each hash table, it is checked as to whether an empty location is present in any of extracted locations of the corresponding multi-way associative set. This operation can either be performed in one hash table and its corresponding multi-way associative set at a time or can be conducted in parallel for multiple hash tables... In an example implementation, a hardware process may perform the cuckoo hashing operation by periodically taking entries from the victim cache and re-inserting these entries into one of the cuckoo ways other than the one from which it was evicted” teaches modules/lookup engines programmed to search for keys across multiple hash tables sequentially, one at a time or in parallel. It is understood that ‘synchronization with a clock source’ would be essential to enable lookup operations “in parallel, at a time, periodically... etc.”)

Regarding claim 15,
		Claim 15 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

Regarding claim 17,
		Claim 17 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

Regarding claim 18,
		Claim 18 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

Regarding claim 19,
		Claim 19 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

Regarding claim 20,
		Claim 20 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

Regarding claim 21,
		Claim 21 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.

Regarding claim 22,
		Claim 22 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

Regarding claim 23,
		Claim 23 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892 and the IDS filed by applicant:
Brown (US 2005/0147113 A1) discloses a system and method for a four-way hash table that enables efficient search and insertion of search keys.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510. The examiner can normally be reached M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165